Exhibit 10.3

GARMIN LTD.2000
EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT
(Nonqualified Stock Option)
FOR EMPLOYEES OF GARMIN CORPORATION

        Garmin Ltd., (the “Company”), grants to __________________________, an
option (the “Option”) to purchase that number of the Company’s common shares, $
0.01 par value per share (“Shares”), set forth below, all subject to the terms
and conditions, in the attached Exhibit A and in the Garmin Ltd. 2000 Equity
Incentive Plan, as may from time to time be amended (the “Plan”), a copy of
which is attached. Please refer to the Plan documents for definitions of terms
used in this Agreement and Exhibit A.

Grant Date __________________ Expiration Date __________________

Number of Shares

__________________ Option Price __________________
When Option first exercisable
                                  In installments on the dates specified below:




Years After Grant Date Percentage No. of Shares
Exercisable
               Less than one year
0 
0                 At least 1, but less than 2 years 20% ____                 2
years but less than 3 years 40% ____                 3 years but less than 4
years 60% ____                 4 years but less than 5 years 80% ____ 
               5 or more years 100% ____ 


        By accepting this Option, you are also agreeing to be bound by the
restrictive covenants in paragraph 7 of Exhibit A.

        Please indicate your acceptance of this Agreement and Exhibit A by
entering your OptionsLink password and clicking on the “Accept” button on the
previous screen. Responses should be delivered electronically within 10 days of
your receipt.

Garmin Ltd.


                                   By:_______________________

--------------------------------------------------------------------------------


EXHIBIT A
TO
GARMIN LTD. 2000 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
FOR EMPLOYEES OF GARMIN CORPORATION

        1.     Manner of Exercise.   This Option may be exercised by delivering
to the Company (or its authorized agent), during the period in which the Option
is exercisable, (i) a written notice to purchase a specific number of Shares
under this Option, and (ii) full payment of the Option Price together with
applicable federal, state, local or foreign withholding taxes (“Required
Withholding”).

        Payment of the Option Price and the Required Withholding shall be made
by any one or more of (i), (ii), or (iii), below:

          (i)     cash, personal check or electronic wire transfer, or


          (ii)     the sale of the Shares acquired on exercise of this Option
through a broker-dealer to whom you have submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for the Shares and/or Required
Withholding, or


          (iii)     Shares with a Fair Market Value equal to the Required
Withholding, at your election, may be retained by the Company upon exercise to
satisfy the Required Withholding and you will receive the number of Shares you
elected to purchase reduced by the Shares retained by the Company,


        The exercise will become effective on the date on which both such notice
and full payment have been actually received by the Company, which date must be
before the Expiration Date shown in this Stock Option Agreement. You will not
have any rights as a shareholder of the Company with respect to the Shares which
you receive upon exercise of this Option until the Shares have been registered
in your name.

        2.     Upon Death or Disability.   This Option shall become fully
exercisable upon your Termination of Affiliation due to death or Disability.

        3.     Vesting in Case of Change of Control.   This Option shall become
fully exercisable upon a Termination of Affiliation initiated by your employer
other than for Cause or initiated by you for Good Reason if your Termination of
Affiliation occurs within the one-year period following a Change of Control.
Change of Control and Good Reason are defined in the Plan.

        4.     Termination for Cause.   This Option shall terminate immediately
and any unexercised portion shall be forfeited immediately upon your Termination
of Affiliation for Cause. In the event of your Termination of Affiliation for
Cause, the Company or the Subsidiary by which you were employed shall have the
right to recover from you any Shares (or the proceeds thereof) acquired by you
on exercise of this Option, upon repayment to you of the Option Price for such
shares. Cause is defined in the Plan.

        5.     Exercise After Termination. This Option may be exercised only
while you are employed with the Company or a Subsidiary, except as follows:

               (i)     if you have a Termination of Affiliation due to
Disability, you may exercise this Option at any time during the first 12 months
after your Termination of Affiliation;


--------------------------------------------------------------------------------

               (ii)     if you have a Termination of Affiliation due to death,
the executor or administrator of your estate, your heirs or legatees, or
beneficiary designated in accordance with the Plan, as applicable, may exercise
this Option at any time during the first 12 months after your Termination of
Affiliation; and


               (iii)     if you have a Termination of Affiliation due to any
other reason (other than a termination for Cause), you may also exercise this
Option at any time during the first three months after your Termination of
Affiliation;


provided, however, that except as otherwise provided in Section 2 or 3 of this
Exhibit A, this Option can be exercised after your Termination Date only to the
extent it is exercisable on the Termination Date and, provided further that,
under no circumstances can this Option be exercised on or after the Expiration
Date.

        6.     Option Non-Transferable. This Option is not transferable except
to (a) your child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), (b) any person sharing your household (other than a
tenant or employee), (c) a trust in which persons described in (a) or (b) have
more than 50% of the beneficial interest, (d) a foundation in which persons
described in (a) or (b) or you own more than 50% of the voting interests;
provided such transfer is not for value.

        7.     Restrictive Covenants. As a condition of this Option and in
addition to any restrictive agreements you may have entered into with your
employer, you accept and agree to be bound as follows:

        (a)        Nondisclosure of Option Terms.   You agree not to disclose or
cause to be disclosed at any time, nor authorize anyone to disclose any
information concerning this Stock Option Agreement or your Option except (i) as
required by law, or (ii) to a permitted transferee listed in Section 6 who
agrees to be bound by this Paragraph 7(a), or (iii) to your legal and financial
advisors who agree to be bound by this Paragraph 7(a).

        (b)        Noncompetition.   During your employment and until one year
after you cease being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, you will not perform services as an
employee, director, officer, consultant, independent contractor or advisor, or
invest in, whether in the form of equity or debt, or otherwise have an ownership
interest in any company, entity or person that directly competes anywhere in the
United States, the United Kingdom, Taiwan, or in any other location outside the
United States, the United Kingdom or Taiwan where the Company or a Subsidiary
conducts or (to your knowledge) plans to conduct business. Nothing in this
Section 7(b) shall, however, restrict you from making an investment in and
owning up to one-percent (1%) of the common stock of any company whose stock is
listed on a national securities exchange or actively traded in an
over-the-counter market; provided that such investment does not give you the
right or ability to control or influence the policy decisions of any direct
competitor of the Company or a Subsidiary.

        (c)        Noninterference.   During your employment and until one year
after you cease being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, you will not, either directly or
indirectly through another business or person, solicit, entice away, or
otherwise interfere with any employee, customer, prospective customer, vendor,
prospective vendor, supplier or other similar business relation or (to your
knowledge) prospective business relation of the Company or any Subsidiary.

        (d)        Nonsolicitation.   During your employment and until one year
after you cease being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, you will not, either directly or
indirectly through another business or person, hire, recruit, employ, or attempt
to hire, recruit or employ, or facilitate any such acts by others, any person
then currently employed by the Company or any Subsidiary.


-2-

--------------------------------------------------------------------------------

        (e)        Confidentiality.   You acknowledge that it is the policy of
the Company and its subsidiaries to maintain as secret and confidential all
valuable and unique information and techniques acquired, developed or used by
the Company and its subsidiaries relating to their businesses, operations,
employees and customers (“Confidential Information”). You recognize that the
Confidential Information is the sole and exclusive property of the Company and
its subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its subsidiaries. You shall not at any time disclose
or authorize anyone else to disclose any Confidential Information or proprietary
information that (A) is disclosed to or known by you as a result or as a
consequence of or through your performance of services for the Company or any
Subsidiary, (B) is not publicly or generally known outside the Company and
(C) relates in any manner to the Company’s business. This obligation will
continue even though your employment with the Company or a Subsidiary may have
terminated. This paragraph 7(e) shall apply in addition to, and not in
derogation of any other confidentiality agreements that may exist, now or in the
future, between you and the Company or any Subsidiary.

        (f)       No Detrimental Communications.   You agree not to disclose or
cause to be disclosed at any time any untrue negative, adverse or derogatory
comments or information about the Company or any Subsidiary, about any product
or service provided by the Companies, or about prospects for the future of the
Company or any Subsidiary.

        (g)        Remedy.   You acknowledge the consideration provided herein
(absent your agreement to this Section 7) is more than Garmin is obligated to
pay, and you further acknowledge that irreparable harm would result from any
breach of this Section and monetary damages would not provide adequate relief or
remedy. Accordingly, you specifically agree that, in the event that you breach
any of your obligations under this Section 7, the Company and its Subsidiaries
shall be entitled to injunctive relief therefor, and in particular, without
limiting the generality of the foregoing, neither the Company nor any Subsidiary
shall be precluded from pursuing any and all remedies they may have at law or in
equity for breach of such obligations. In addition, this Option shall terminate
immediately the first date on which you engage in such activity and the
Committee shall be entitled on or after the first date on which you engage in
such activity to require you to return any Shares obtained by your exercise of
this Option to the Company and to require you to repay any proceeds received at
any time from the sale of Shares obtained by your exercise of this Option (plus
interest on such amount from the date received at a rate equal to the prime
lending rate as announced from time to time in the Wall Street Journal) and to
recover all reasonable attorneys’ fees and expenses incurred in terminating this
Option and recovering such Shares and proceeds.

        8.     Nonstatutory Option.   This Option has been designated by the
Committee as a Nonstatutory Option; it does not qualify as an incentive stock
option.

        9.     Taxes.   The Company is not required to issue Shares upon the
exercise of this Option unless you first pay, in cash or by Share withholding to
the Company such amount, if any, of Required Withholding.

        10.     No Right to Employment or Affiliation.   Nothing in the
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate your employment at any time, nor confer upon you the
right to continue in the employ of the Company or any Subsidiary.

        11.     Amendments.   This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement; provided that this Agreement is subject to the power of the
Board to amend the Plan as provided therein. Except as otherwise provided in the
Plan, no such amendment shall materially adversely affect your rights under this
Agreement without your consent.

-3-

--------------------------------------------------------------------------------

        12.     Notices.   Any notice to be given under the terms of this
Agreement to the Company shall be addressed to Garmin Corporation in care of the
Human Resources Manager. Any notice to be given to you shall be addressed to you
at the address listed in the Company’s records. By a notice given pursuant to
this Section, either party may designate a different address for notices. Any
notice shall have been deemed given when actually delivered.

         13.     Severability.   If any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any part of this Agreement not
declared to be unlawful or invalid. Any part so declared unlawful or invalid
shall, if possible, be construed in a manner which gives effect to the terms of
such part to the fullest extent possible while remaining lawful and valid.
Additionally, if any of the covenants in Section 7 are determined by a court to
be unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision as the case may be, so as to cause such
covenant, as so modified, to be enforceable.

         14.     Applicable Law.   This Agreement shall be governed by the
substantive laws of the State of Kansas in the United States of America.










-4-